Citation Nr: 1628398	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  10-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the cervical spine prior to March 14, 2012; an initial rating higher than 20 for the period from March 14, 2012 to December 27, 2015, and higher than 30 percent from December 28, 2015. 
 
2.  Entitlement to an initial rating higher than 10 percent for left ankle avulsion fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission (TVC)


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to January 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO granted service connection for degenerative disc disease of the cervical spine at C5-7 and residuals of a left ankle avulsion fracture; each disability was assigned an initial 10 percent rating, effective January 29 2009--the date VA received the Veteran's initial claim for compensation for these disabilities.  The Veteran appealed the initial 10 percent ratings assigned to the above-cited disabilities to the Board. 

By rating actions, issued by the above RO in April 2012 and March 2016, the RO granted initial 20 and 30 percent ratings to the service-connected cervical spine disability, effective March 14, 2012 and December 28, 2015--the dates of VA examination reports reflecting an increase in severity of the cervical spine disability, respectively.   Because the increase in the evaluations assigned to the service-connected cervical spine disability do not represent the maximum ratings available for the assigned time periods, the initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issue with respect to this disability as reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In November 2015, the Board, in part, remanded the initial rating issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The requested development has been completed and these matters have returned to the Board for further appellate consideration. 

The issues of entitlement to increased ratings in excess of 20 percent for service-connected right and left arm radiculopathy have been raised by the record in a January 2016 handwritten statement, prepared by the Veteran, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that prior to further appellate review of the initial rating claims on appeal additional procedural development is necessary; specifically, to obtain a VA Form 646 or other written documentation from the Veteran's representative, TVC, indicating that a review of the electronic record has been conducted, and submitting further argument in support of the appeal, if desired. 

In the instant appeal, the Veteran is represented by the TVC.  The record does not contain a VA Form 646 or any other indication that the electronic record was reviewed by TVC prior to the Veteran's appeal being recertified to the Board in March 2016.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a VA Form 646 is required because additional evidence consisting of VA examination reports addressing the current (then) severity of the service-connected cervical spine and left ankle disorders and private treatment records, dated from  February 2012 to August 2015, were added to the record pursuant to the Board's November 2015 remand directives.  Thus, the Board's remand instructions were not limited to the procurement of medical records. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2015).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. 

Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, the Veteran's representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the initial rating claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's representative, TVC, an opportunity to review the Veteran's electronic record and submit a completed VA Form 646 or equivalent written argument on the issues on appeal. 

If the representative cannot be contacted or does not timely respond to the request for submission of a VA Form 646, the Veteran should be so notified to ensure that his due process rights are protected.

2.  After completing the above, readjudicate the initial rating issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. Again, the Veteran's representative should be afforded the opportunity to submit a VA Form 646.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

